Citation Nr: 1701460	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  09-27 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder disability, to include degenerative joint disease (DJD).

2. Entitlement to service connection for a back disability, to include lumbar degeneration and intervertebral disc syndrome.

3. Entitlement to service connection for a bilateral foot disability, to include pes planus.

4. Entitlement to service connection for a bilateral leg disability, to include status-post deep vein thrombosis of the bilateral legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1973 to May 1976, with Reserve service following his period of active service. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating determination by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida. Jurisdiction of this matter has been transferred to the RO in Winston-Salem, North Carolina.

In September 2010, the Veteran testified at a hearing before a hearing officer at the RO in Winston-Salem, North Carolina. A transcript of the testimony has been associated with the record.

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

In June 2013 and January 2016, the Board remanded these matters for additional development and adjudication. As will be discussed below, concerning the issues of entitlement to service connection for a bilateral leg disability, a back disability, and a bilateral shoulder disability, the Board finds that there has been substantial compliance of the Board's previous Remand directives, and the issues are now properly before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2013 and January 2016, the Board remanded the issue of entitlement to service connection for a skin condition, to include as due to exposure to Agent Orange. Following the last Board Remand, the Veteran was afforded a VA examination, and in a March 2016 rating decision, the RO granted service connection for the Veteran's skin condition. Therefore, because the claim of entitlement to service connection for a skin condition, to include as due to exposure to Agent Orange, has been granted in full, the claim is no longer on appeal.

The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The probative evidence of record does not show that the Veteran's bilateral leg disability, to include status-post deep vein thrombosis of the bilateral legs, is related to his military service.

2. A chronic back disability, to include lumbar degeneration and intervertebral disc syndrome, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

3. A chronic bilateral shoulder disability, to include DJD, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease. 


CONCLUSIONS OF LAW

1. The Veteran's bilateral leg disability, to include status-post deep vein thrombosis of the bilateral legs, was not incurred in or aggravated by the Veteran's military service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2. A chronic back disability, to include lumbar degeneration and intervertebral disc syndrome, was not incurred in or aggravated by service, and such incurrence may not be presumed. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.317 (2015).

3. A chronic bilateral shoulder disability, to include DJD, was not incurred in or aggravated by service, and such incurrence may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id. Such notice should be provided to a claimant before the initial unfavorable decision of a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the rating decision on appeal, a February 2008 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim. Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates. The letter also provided information on the evidence needed to make a decision, consistent with the finding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. 

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims. The Veteran's service treatment records, military personnel records, lay statements, and VA and private treatment records have been obtained and associated with the record. 

The Veteran was afforded VA examinations of his bilateral leg disability, bilateral shoulder disability, and back disability in February 2016. The examination reports indicate that the examiner reviewed the Veteran's claims file, examined the Veteran, and provided opinions supported by evidence and rationale. Moreover, the examination reports addressed the functional impact of the Veteran's disabilities.

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). Thus, for the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in these appeals.

II. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim for further development in June 2013 and January 2016. 

In accordance with the June 2013 Remand instructions, VA has obtained the Veteran's Reserve records and complete military personnel records. Therefore, the RO has confirmed the Veteran's asserted periods of Reserve service. Additionally, in accordance with the Remand directives, VA has attempted to obtain all of the Veteran's treatment records from his confirmed periods on Reserve service. In fact, in April 2014 National Personnel Records Center (NPRC) indicated that all available requested records were shipped to the contracted scan vender for upload into VA's VBMS system. The records have been downloaded and are available for review. Thus, the Board finds that there has been substantial compliance with the Board's June 2013 Remand directives. See Stegall, 11 Vet. App. at 271.

Moreover, in accordance with the January 2016 Remand directives, in February 2016 the Veteran was afforded VA examinations of his bilateral leg disability, bilateral shoulder disability, and back disability. The VA examination reports note that the examiner reviewed the Veteran's entire claims file, and interviewed and examined the Veteran. The examiner considered the record and the Veteran's contentions, and opined as to whether the Veteran's disability had its onset in service or is otherwise related to the Veteran' service, to include due to disease or injury during a period of ACDUTRA or due to injury during a period of INACDUTRA. The Board finds the VA examiner's opinions to be well supported by detailed rationale.

Last, the RO provided the Veteran with a March 2016 supplemental statements of the case (SSOC), as directed in the Remand instruction.

Therefore, the Board finds that the VA has adequately developed the Veteran's claims by making sufficient efforts to collect the Veteran's records and by providing the Veteran with appropriate notice, the necessary VA examinations, and a SSOC. The Board finds that there has been substantial compliance with its prior Remand directives. See Stegall, 11 Vet. App. at 271 (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

For periods of Reserve service, service connection may be granted for disabilities resulting from a disease or injury incurred in or aggravated while performing Active Duty for Training (ACDUTRA), or for injuries incurred or aggravated while performing Inactive Duty for Training (INACDUTRA). 38 U.S.C.A. §§ 101 (22)-(24), 106(d), 1110 (West 2014); 38 C.F.R. § 3.6 (c), (d), 3.303 (2016).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period. 38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a). For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). The diagnosed leg disability of post-status deep vein thrombosis of the bilateral legs is not listed as a chronic disease, however, arthritis, to include of the back (lumbar degeneration and intervertebral disc syndrome) and of the bilateral shoulders (DJD), is listed as a chronic disease under 38 C.F.R. § 3.309(a). 

As such, 38 C.F.R. § 3.303(b) applies to the back and bilateral shoulder disabilities on appeal. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Under 38 C.F.R. § 3.303 (b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309 (a). Walker, 708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303 (b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307 , 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159 (a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary. 38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. § 3.307 (a)(6)(iii). The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period. 38 C.F.R. § 3.307. For these Vietnam War Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea in or near the DMZ between April 1, 1968, and August 31, 1971, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309 (e) to be applicable. Exposure to herbicides is not presumed in such instances. However, once exposure to herbicides has been shown by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309 (e) for herbicide-related diseases is applicable.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation. Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the current case, the Veteran's diagnosed leg disability, deep vein thrombosis, and arthritis, (DJD, lumbar degeneration, and intervertebral disc syndrome), are not listed under 38 C.F.R. § 3.309 (e). Moreover, the Veteran does not claim exposure to Agent Orange (AO) as a result of service in Vietnam. He maintains that he was exposed to AO as a result of having been in close proximity to fellow soldiers who were in Vietnam and came back from Vietnam and were housed in the same areas as the Veteran. The Veteran has specifically indicated that he was not in Vietnam. As such, the presumptive provisions based upon exposure to AO are not applicable.

The Board will discuss the issues of entitlement to service connection for a bilateral leg disability, and the issues of entitlement to service connection for a bilateral shoulder disability and a back disability below.

A. Bilateral leg disability, to include status-post deep vein thrombosis

In this case, the Veteran has a diagnosis of status-post deep vein thrombosis of the bilateral legs. See February 2016 VA examination. Therefore, the first prong of Shedden, the existence of a present disability, is satisfied. Shedden, 381 F.3d at 1167.

As for the second prong of Shedden, an in-service incurrence, the Veteran contends that his various disabilities, to include his bilateral leg disability, arose out of his period of active service, to include his mail delivery duties and involvement in intramural football, and his training and duties during his period of Reserve service. See September 2010 Correspondence.

At the September 2010 hearing before the hearing officer, the Veteran testified that he did, on occasion, sprain his leg during his mail clerk duties. The Veteran explained that "sometimes mail bays dropped . . . fell on my feet, even though we wore boots they were not steel toe boots." The Veteran further testified that he did not feel comfortable reporting his injuries during service because of the command climate. Moreover, the Veteran testified that he hurt his leg once again while in the Reserve.

In support of his claim is a July 2013 letter from the Veteran's brother in-law, H. L. H., who states that after the Veteran was assigned to the 383d Engineer Company on Reserve service, as a combat engineer, the Veteran confided in him about "pain in his back, legs, feet, and shoulders." The letter continues, stating that the Veteran's duties on Reserve consisted of "constructing fixed and floating bridges, operating and being transported in Military Tactical and Tracked Vehicles in rugged terrain, performing long strenuous physical labor, building offensive and defensive fortifications, [and] uploading and offloading heavy equipment to and from high wheeled vehicles."

Although the Veteran's service treatment records are silent to a leg injury or a vein/ circulatory issue in service, the Board has verified the Veteran's period of Reserve service, and the record includes Reserve earnings for service from 1980-1983, with evidence of Reserve service continuing until 1989. Moreover, the Veteran's DD-214 notes that the Veteran served as a mail clerk during his active duty service. Therefore, the Board applies the benefit of the doubt rule and finds that the second prong of Shedden, an in-service incurrence, is satisfied. Shedden, 381 F.3d at 1167. 

However, as for the last prong of Shedden, a causal relationship between the present disability and the disease or injury incurred during service, the Board finds that the preponderance of the evidence is against a finding of a causal relationship, or nexus.

The Veteran was afforded a VA examination in February 2016. The February 2016 VA examination report indicates a diagnosis of status-post deep vein thrombosis. The examiner noted that in January 1991 the Veteran injured his right tibia, in June 2002 the Veteran's deep vein thrombosis was treated with an IVC filter, and in November 2012 the Veteran had left lower thigh cellulitis. The examination report indicates that the "Veteran states he was not seen for a knee or leg injury or condition while on active duty." Instead, the Veteran reported that while he was in Japan he developed a deep vein thrombosis in his left leg between 2002 and 2004. The Veteran asserted that he was not on active Reserve service at that time, instead, he was a Department of Defense employee. 

The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness. The examiner offered the following rational to support his opinion:
"All available medical records were reviewed. The most common
presentations of venous thrombosis are deep vein thrombosis (DVT) of the lower extremity and pulmonary embolism. The causes of venous thrombosis can be divided into two groups: hereditary and acquired, and are often multiple in a given patient. Venous thrombosis (DVT) implies that no identifiable cause or provoking event for DVT is evident. In contrast, a provoked DVT is one that is usually caused by a known event (e.g., surgery, hospital admission). Provoking events and risk factors associated with the development of DVT can be transient (i.e., reversible; e.g., estrogen therapy) or persistent. Persistent risk factors include reversible conditions (e.g., prolonged immobility following surgery, pregnancy, or curable malignancy) and irreversible conditions such as inheritable thrombophilias, chronic heart failure, and metastatic end-stage malignancy. [UpToDate. Overview of the causes of venous thrombosis. This topic last updated: Nov 24, 2015. Overview of the treatment of lower extremity deep vein thrombosis (DVT) This topic last updated: Dec 01, 2015.] The Veteran was not diagnosed and treated for a DVT until 2002 more than 10 years after separating from the USAR: 06/14/2002 DVT, PE Treated and inserted IVC filter at Ebina General Hosp. It is less likely than not that the Veteran's DVT was incurred or caused by an in-service event or injury."

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). The Board also has a duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). The Board acknowledges that the Veteran is competent to give evidence about what he experiences. See Layno v. Brown, 6 Vet. App. 465 (1994). Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, to the extent that the Veteran associates his experiences in service with his current leg disability, the Board notes that the Veteran is not competent to provide a medical etiology for his diagnosed deep vein thrombosis of the bilateral legs. The Veteran is a layperson, and lacks the required medical knowledge and training necessary to form an opinion on a relationship between his experiences in service and his current disability. Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). This is not a situation where a direct, observable cause and effect relationship is evident through application of the five senses. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). Moreover, the Veteran himself has noted that the deep vein thrombosis did not occur until he was an employee of the Department of Defense and working in Japan, and not on Reserve service. The Veteran's service treatment records and military personnel records do not indicate any incidents or conditions in service. Instead, private treatment records indicate treatment in Japan in 2002 for his deep vein thrombosis and circulation. The Veteran has not indicated that a physician has related his in-service experiences to his current deep vein thrombosis of the bilateral legs.

The Board attributes the medical evidence of record significant probative weight. The Boards finds that the negative evidence outweighs the positive and notes that the Board is not free to substitute its own judgment for as such a medical expert. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Last, to the extent that the Veteran attributes his bilateral leg disability, to include deep vein thrombosis of the bilateral legs, to his diabetes mellitus type II, the Board notes that the Veteran is not service connected for diabetes mellitus type II, and therefore, service connection cannot be granted on a secondary basis. See September 2010 hearing transcript.

Thus, the Board finds that the competent medical evidence is against the claim. The Veteran was not diagnosed with a deep vein thrombosis of the bilateral legs until June 2002, as noted by the February 2016 VA examiner, and no medical care provider has associated his diagnosis with his period of service. As the preponderance of the evidence is against the claim; there is no doubt to be resolved. Service connection for a bilateral leg disability, to include status-post deep vein thrombosis of the bilateral legs, is not warranted.




B. Bilateral shoulder disability, to include DJD, and back disability, to include lumbar degeneration and intervertebral disc syndrome

The Veteran has a current diagnosis of degenerative arthritis, DJD, of the bilateral shoulders, and lumbar degeneration and intervertebral disc syndrome of the back. See February 2016 VA examination. Therefore, the first prong of Shedden, the existence of a present disability, is satisfied as to each claim. Shedden, 381 F.3d at 1167.

As for the second prong of Shedden, an in-service incurrence, the Board again notes that the Veteran contends that his various disabilities, to include his bilateral shoulder and back disabilities, arose out of his period of active service, to include his mail delivery duties and involvement in intramural football, and out of his Reserve service, to include his training and duties. See September 2010 Correspondence.

At the September 2010 hearing before the hearing officer, the Veteran testified that he participated in military sports programs and played full-contact football, during which he injured his shoulder and back. He also testified that his current shoulder and back disabilities stem from his duties as a postal clerk in service. He explained that his military postal work included "uploading, offloading mail during that particular time. Sometimes hose parcels weigh up to seventy pounds, sometimes I do think they were more, and also I was playing football and so forth. I played defensive line. . . ." He asserted that he never went to sick call because the command climate was adverse at the time.

In support of his claim is a letter dated July 2013 from the Veteran's sister, D. M. H., states that "[f]rom the time he was released from the Active Army and serving in the Army Reserves, he complained about the pain in his back, shoulders, and feet." Also in support of his claim is a July 2013 letter from the Veteran's brother in-law, H. L. H., which states that after the Veteran was assigned to the 383d Engineer Company on Reserve service as a combat engineer, the Veteran confided in him about pain in his shoulders and back.

Again, the Board notes that the Veteran's DD-214 indicates that the Veteran served as a mail clerk during his active duty service. The Board has also verified the Veteran's period of Reserve service, and the record includes Reserve earnings for service from 1980-1983, with evidence of Reserve service continuing until 1989. Therefore, the Board applies the benefit of the doubt rule and finds that the second prong of Shedden, an in-service incurrence, is satisfied as to both service connection claims. Shedden, 381 F.3d at 1167. 

Last, as to the third prong of Shedden, nexus between the current disabilities and in-service injury or event, the Board considers the service treatment records, the VA medical examination opinions, the Veteran's lay testimony, and buddy statements provided in the record. 

The February 2016 VA examiner opined that the Veteran's bilateral shoulder and back disabilities were "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness." The examiner provided the following rationale as to both claims: 
"Degenerative joint/ disc disease (osteoarthritis) is the most common form of arthritis the disorder most commonly affects joints in your hands, knees, hips, and spine. Factors that may increase your risk of osteoarthritis include, but are not limited to: older age, obesity, joint injuries, genetics, and certain occupations with tasks that require repetitive stress on particular joints. [. . .]. Prolonged wear and tear, heavy lifting, rucking, marching, etc., can lead to and is often considered to have contributed to degeneration in the joints and spine."
The examiner concluded, "[h]owever, in the presence of intermittent service with a civilian occupation also requiring manual labor and no history of injury on active duty, it is less than a 50 percent probability that the back condition was caused by active service." Similarly, applying the same rationale, the examiner concluded that it is less than a 50 percent probability that the shoulder condition was caused by active service. The VA medical examiner noted that the Veteran reported that his job post-service as a Recreation specialist for the Army from 1981 to 2003 required heavy weight lifting. 

Moreover, the examiner noted that, as to both the bilateral shoulder disability and the back disability, the service treatment records are silent for complaints as to either disability while in active duty service. The examiner noted that: "The Veteran was on active duty from 1973-1976 without report of back injury, complaint or evaluation. He continued to serve in the Army Reserve from 1986-1989. There is no evidence in the medical records that the Veteran complained of or was seen for a back injury while on active service." Instead, the examiner notes that he was first treated for back pain in 1989, when he hurt his back while lifting off duty, and that he noted no back pain in 1995. Treatment records also indicate that he first noted shoulder pain in 2004. 

Additionally, the VA examination report states that the "Veteran contends that some injuries/wear and tear was incurred preparing for USAR training while not on active duty." The VA examiner correctly notes, such injuries incurred while not in an active duty status (to include ACDUTRA and INACDUTRA) cannot be service connected. At the February 2016 VA examination, the Veteran noted that he first sought treatment for his back while he was not active in 1988 or 1989 because he had put on weight and would not let him back into the unit. Moreover, at the September 2010 hearing before the hearing officer, the Veteran stated that his back and shoulders hurt while he was in service as a result of his mail duties and participation in intramural football, and that his disabilities worsened in Reserve service. See September 2010 hearing transcript. However, the Veteran continued, noting that when he joined the 95th Division Training in Lawton, Oklahoma, he was doing self-pace physical fitness training when he hurt his back "doing those exercises on [his] own, trying to get up to standards."

Consistent with the Veteran's assertion as to his injury while not on active service, is the July 2013 letter from the Veteran's brother in-law, H. L. H., which states that "[i]n October 1981, [the Veteran] relocated to Lawton, Oklahoma and joined the 95th Division Training. He told me and his sister, while he was assigned to the 95th Division Training, that he'd injured his lower extremities on two occasions while performing Military Physical Fitness Exercises during his Off Duty Time."

The Board notes that of record are private treatment records and a private medical opinion concerning the Veteran's back disability. However, the Board does not assign the private medical opinion significant probative weight. A letter dated August 2014 from chiropractor physician, J. S. J, states that the Veteran complains of low back pain and that the Veteran "recalls daily micro traumas including ruck marching with added weight up to excess 70 lbs., extensive running in ill-fitting footwear, physical combat drills, and other daily traumas that adds stress to the discs and joints of the body." The private physician concluded that, as to the Veteran's back, "it is more than likely than not that [the Veteran's] chronic symptoms have a direct correlation with his time served in the U.S. Army."  

The Board does not find this private medical opinion to be probative because the private physician has not examined the Veteran's claims file in its entirety, to include the Veteran's testimony, buddy statements of record, and complete military history and personnel records.   The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value. Reonal v. Brown, 5 Vet. App. 458, 460 (1993). "[A] bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional." LeShore v. Brown, 8 Vet. App. 406, 409   (1995). However, a medical opinion cannot be disregarded solely on the rationale that the medical opinion is based on a history provided by the veteran. Coburn v. Nicholson, 19 Vet. App. 427 (2006). On the other hand, the Board may reject a medical opinion if the Board finds that other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion. The Board should evaluate the credibility and weight of the history upon which the opinion is predicated. Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In this case, other facts presented in the record as specifically detailed and outlined in the report of the February 2016 VA examiner did essentially contradict the facts forming the basis of this supporting opinion.  For example, treatment records indicate the Veteran was first treated for back pain in 1989, when he hurt his back while lifting off duty, and that he noted no back pain in 1995, further that he first noted shoulder pain in 2004. 

Thus, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's service and the Veteran's back disability and the Veteran's bilateral shoulder disability. The Board finds the VA examiner's opinion to be more probative. The VA examiner took into consideration all relevant facts and reviewed the Veteran along with his claims file. The VA examiner provided medical rationale to support his opinion, and detailed the Veteran's medical history, to include his service treatment records. The VA examiner supported his negative nexus opinions with evidence and reasoning to explain his conclusions. Furthermore, there is no evidence indicating that the examiner is not competent or credible, and because the opinions as to these claims are based on accurate facts and supported by a well-reasoned rationale, the Board accepts the examiner's opinions. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008). As such, the Board affords the VA examiner's opinions significant weight. See id. 

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the preponderance of the evidence is against a finding that the disability manifested either in-service or within the first post-service year. Id; 38 C.F.R. §§ 3.303 (b), 3.307; Walker, 708 F.3d 1331. Again, the Board notes that the Veteran's service treatment records and separation examination are silent for any complaints or diagnoses of a back disability and/or a shoulder disability. Post-service treatment records are silent for any indication of back and/or shoulder pain or the presence of a disability within the first post-service year. For the showing of chronic disease in service, a combination of manifestations must sufficiently identify the disease entity, and sufficient observation must establish chronicity at the time, as distinguished from merely isolated findings. See 38 C.F.R. § 3.303 (b) (2016). Therefore, although the Veteran testifies as to pain in service, the Board cannot find that the Veteran's low back and bilateral shoulder disabilities were chronic in service.

Moreover, when the fact of chronicity in service is not adequately supported, service connection may be established by a showing of continuity of symptomatology after discharge. See 38 C.F.R. § 3.303 (b) (2015). The Veteran has reported continuity since service. See September 2010 hearing transcript. To the extent that the Veteran contends he has experienced back and bilateral shoulder symptoms since service, the Board initially notes that he is competent to report such symptoms. See Jandreau, 492 F.3d at 1377. However, after a review of the record in its entirety, the Board does not find the Veteran's assertions as to his continued symptomatology to be credible. 

As previously noted, the Veteran's discharge examination does not indicate a history of back pain, current back pain, or any abnormality of the back. Furthermore, as noted by the February 2016 VA examiner, the record indicates that he continued in the Reserve service, and simultaneously chose a job post-service that was physically strenuous on his back and shoulder. In fact, the Veteran continued in this job for a number of years. Additionally, the Board once again notes that he performed strenuous training on his own, off duty, and as asserted by the Veteran and other lay statements, he injured himself preparing for Reserve training. The Board finds that his actions post-active duty service, to include his off-duty training and job choice, call into question the legitimacy of his assertions of back and bilateral shoulder pains since active duty service. Therefore, the Board finds that the statements regarding continuity of symptoms since service that resulted in the diagnosed back disability and bilateral shoulder disability are not credible and are outweighed in probative value by the separation examination and the objective medical evidence of record. Accordingly, continuity of symptomatology is not shown. 

Last, as for his asserted symptoms since his Reserve service, there is no indication of a specific disease or injury incurred in or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA. Instead, evidence of record indicates that such injury occurred while off-duty.

Because a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 49 ; Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a bilateral leg disability, to include status-post deep vein thrombosis of the bilateral legs, is denied.

Entitlement to service connection for a bilateral shoulder disability, to include degenerative joint disease (DJD), is denied.

Entitlement to service connection for a back disability, to include lumbar degeneration and intervertebral disc syndrome, is denied.


REMAND

The Veteran was afforded a VA examination of his bilateral foot disability in February 2016. The February 2016 VA examiner diagnosed the Veteran with pes planus of the bilateral feet. The Veteran reported feeling vibrations from riding in Army vehicles over rough terrain, numbness since 2003, and skin peeling. The February 2016 examination report indicates pain on use of both feet, swelling of both feet on use, and characteristic callouses on both feet.

The examiner concluded that the Veteran's pes planus existed prior to entering active duty, and that the other symptoms described by the Veteran more accurately describe "peripheral neuropathy, with the most likely cause being his uncontrolled diabetes mellitus." The examiner opined as to the following: 
"The other symptoms of numbness described by the Veteran more accurately describes peripheral neuropathy, with the most likely cause being his uncontrolled DM. The Veteran is not service connected for his type 2 diabetes. The Veteran's current foot condition is not a continuation of the in service complaint of corns and tinea pedis. It is less likely than not, less than 50 percent, that the Veteran's neuropathy of his feet was caused by an in service event, illness or event."

Where a preexisting disease or injury is noted on an entrance examination, that preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the Veteran noted pes planus upon entry into service in May 1973. Additionally, as the February 2016 VA examiner noted, the Veteran sought treatment for his feet in August 1973, with a notation reading: "Corns vs Callus on dorsum 5th digit of both feet: treated athletes feet." The Veteran again noted foot trouble upon examination in November 1975. Therefore, the Veteran's pes planus was noted upon entry, and the Veteran's service treatment record contains some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach. See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches"). Thus, the Board concedes a worsening while in service, and the relevant question that remains is whether there is clear and unmistakable evidence that the Veteran's preexisting pes planus was not permanently worsened beyond the natural progress of the disability.

Unfortunately, the most recent VA examiner did not address this issue, and therefore, on remand, the Board requests an addendum opinion.


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and ongoing relevant private or VA treatment records. Should they be available, associate them with the claims file.

2. Thereafter, return the claims file to the February 2016 examiner, or, if the examiner is unavailable, to another suitably qualified examiner, to provide an addendum opinion as to the etiology of the Veteran's bilateral foot disability, to include his bilateral pes planus. The examiner must note that the claims file was reviewed. After a review of the claims file, the examiner must respond to the following: 

Is there clear and unmistakable evidence that the Veteran's preexisting pes planus was not permanently worsened beyond the natural progress of the disability?

For the purposes of this question, the examiner should assume pes planus pre-existed the Veteran's service. Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service."

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of pes planus by the Veteran's active duty service.

3. After completing the above development and any other development deemed necessary, readjudicate the issue on appeal. If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response. Thereafter, return the appeal to the Board for review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


